Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 1 of 21 PageID: 172




Not for Publication

                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

JENNIFER WILMOTH,

                     Plaintiff,
                                                               Civil Action No. 19-19187 (ES) (CLW)
                     v.
                                                                                  OPINION
ARPIN AMERICA MOVING SYSTEMS,
LLC d/b/a ARPIN AMERICA NEW
JERSEY, et al.,

                     Defendants.

SALAS, DISTRICT JUDGE

         Before the Court is the motion of defendants Relocation Express, LLC and Mario Silvestri

(“Defendants”) to dismiss plaintiff Jennifer Wilmoth’s (“Plaintiff”) amended complaint. (D.E.

No. 13 (“Motion”)). The Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 & 1367. Having

considered the parties’ submissions, the Court decides this matter without oral argument. See Fed.

R. Civ. P. 78(b). As set forth below, the Court DENIES the Motion.

I.       BACKGROUND

         This case arises from sexual harassment and sex-based discrimination that Plaintiff

allegedly experienced throughout her employment.                    Plaintiff sues her employer, Relocation

Express, as well as a number of additional entities, 1 and two individual defendants, John Cianflone

(Vice President and General Manager of Relocation Express) and Mario Silvestri (President of



1
         In addition to Relocation Express, Plaintiff originally sued eight additional entities, claiming that they are
joint employers of Plaintiff. (D.E. No. 1 ¶¶ 9–20). Five of those entities have since been terminated from this lawsuit.
The three remaining entities include Arpin America Moving Systems, LLC (doing business as Arpin America New
Jersey), Arpin Van Lines Inc., and Relocation Express - Arpin LLC. Defendants claim that Relocation Express -
Arpin, LLC does not exist, and that the remaining Arpin entities have no relationship to Relocation Express. (D.E.
No. 13-3 (“Mov. Br.”) at 1 n.1). The pending motion was filed by Relocation Express and Mario Silvestri only.


                                                           1
Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 2 of 21 PageID: 173




Relocation Express). (D.E. No. 9 (“Amended Complaint” or “Am. Compl.”) ¶¶ 1, 16 & 18–21).

The Court pulls the relevant facts from the Amended Complaint.

       Relocation Express provides professional moving services in the Tri-State area. (Id. ¶ 15).

Plaintiff was hired in October 2017 as the Operations Manager for a Relocation Express warehouse

located in Edison, New Jersey. (Id. ¶ 23). Plaintiff alleges that she reported to Cianflone, who

possessed “supervisory authority” over her and “control[led] many tangible aspects of Plaintiff’s

job duties, including the power to hire and fire Plaintiff.” (Id. ¶ 19). Plaintiff also alleges that

Silvestri “held supervisory authority over Plaintiff with regard to her employment, controlling

many tangible aspects of [her] job duties, including the power to hire and fire [her].” (Id. ¶ 22).

       Plaintiff alleges that Cianflone, her direct supervisor, subjected her to numerous instances

of both verbal and physical unwanted sexual advances. (Id. ¶ 39). The following is a non-

exhaustive list of Plaintiff’s allegations about the harassment and discrimination she experienced:

               •   On a “daily basis” Cianflone “subjected Plaintiff to overbearing
                   micromanagement and treated Plaintiff noticeably different from that of
                   her male co-workers.” (Id. ¶ 26).
               •   Cianflone called Plaintiff demeaning pet names such as “dear” or
                   “darling.” (Id. ¶ 28).
               •   Cianflone “asked Plaintiff her bra size and insisted that any woman
                   working in the warehouse should be attractive.” (Id. ¶ 30).
               •   Cianflone “made sexual comments to Plaintiff about another woman’s
                   ‘thigh gap.’” (Id. ¶ 31).
               •   Cianflone intimated that Plaintiff engaged in sexual behavior with male
                   employees in the warehouse, stating “I don’t know what you’re doing
                   to the guys, but they all love you.” (Id. ¶ 34).
               •   Cianflone “handed Plaintiff a banana and stated, ‘I want to watch you
                   eat it.’” (Id. ¶ 40).
               •   Cianflone made comments about Plaintiff’s appearance, in one instance
                   telling her that he found her “pleasantly plump.” (Id. ¶ 41).
               •   Cianflone claimed to be tracking Plaintiff’s “blood cycle.” (Id. ¶ 42).




                                                 2
Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 3 of 21 PageID: 174




               •   Cianflone “groped Plaintiff’s breasts during a routine walk-through of
                   the warehouse.” (Id. ¶ 47).
               •   In or around October 2018, Cianflone, as retaliation for Plaintiff
                   opposing Cianflone’s sexual advances, spoke to Silvestri about
                   Plaintiff’s work performance, demoted her from her position as
                   Operations Manager, and replaced her with a male employee (James
                   Essex). (Id. ¶¶ 52–57).
               •   On “numerous occasions,” Cianflone “demanded that Plaintiff eat
                   dinner with him.” (Id. ¶¶ 48, 62 & 77). On one occasion, Plaintiff
                   alleges that Cianflone tried to hug her and kissed her head. (Id. ¶ 48).
               •   On another occasion, Cianflone “demanded that Plaintiff join him for
                   dinner to discuss Essex’s performance.” (Id. ¶ 62). At that dinner,
                   Cianflone “professed his love for Plaintiff,” informing her that his wife
                   was ill, and he needed to find a replacement. (Id. ¶ 63). At that same
                   dinner, Cianflone admitted he was in love with Plaintiff, that he thought
                   about her 24/7, that he spent his days wondering who she was with and
                   that he “watche[d] Plaintiff on the warehouse’s security cameras.” (Id.).
                   At the conclusion of this outing, Cianflone “caressed Plaintiff’s
                   shoulders and attempted to hold Plaintiff’s hand.” (Id. ¶ 65).
               •   On or around December 19, 2018, Cianflone instructed Plaintiff that she
                   could not work with Essex in the warehouse after 6:00 p.m. (Id. ¶ 70).
                   When Plaintiff asked why, Cianflone said “I think he’s trying to get in
                   your pants.” (Id.).
               •   In 2019, Plaintiff joined Cianflone (at his insistence) for dinner again.
                   (Id. ¶ 77). Cianflone informed Plaintiff that her new replacement was
                   not performing well and was going to be terminated; Cianflone then
                   “reached out and started stroking Plaintiff’s thigh,” and then “leered at
                   Plaintiff as he informed [her] that he wanted her to return to the position
                   of Operations Manager.” (Id. ¶ 78). Plaintiff attempted to make sure
                   that she would not be getting the job because Cianflone expected
                   anything; Cianflone continued to “lustfully caress Plaintiff’s thighs as
                   he assured her that she would be reinstated as Operations Manager.”
                   (Id. ¶¶ 80–81).
               •   In or around January 2019, Cianflone groped Plaintiff’s breasts again.
                   (Id. ¶ 85).
       Plaintiff alleges that she complained to three employees about Cianflone’s conduct. (Id.

¶¶ 72, 81 & 86). First, Plaintiff alleges that she consistently rejected Cianflone’s advances; as a

result of her direct protests to Cianflone, Plaintiff alleges that in or around October 2018, she was

demoted from her position as Operations Manager. (Id. ¶¶ 52–56). Second, Plaintiff alleges that



                                                 3
Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 4 of 21 PageID: 175




on around December 19, 2018, Plaintiff informed James Essex—Plaintiff’s replacement as

Operations Manager—that she felt uncomfortable working for Cianflone because he had been

sexually harassing her. (Id. ¶ 72). Essex allegedly informed Plaintiff that it was “obvious”

Cianflone had romantic feelings for her based on the way he acted towards her. (Id. ¶ 73). Essex

took no further action. (Id. ¶ 74). Finally, Plaintiff alleges that she sent two different emails to

Silvestri complaining about Cianflone’s conduct and its effect on her ability to perform her job

duties. (Id. ¶¶ 86 & 91). Plaintiff sent one email on or about January 25, 2019, but Silvestri “failed

to take immediate remedial or corrective action to remedy the sexual harassment.” (Id. ¶¶ 86–88).

And shortly thereafter, in February 2019, Cianflone allegedly confronted Plaintiff asking if

Plaintiff planned to “ruin him.” (Id. ¶ 89). The harassment continued and, on or about March 15,

2019, Plaintiff sent a second email to Silvestri, again complaining about Cianflone’s conduct. (Id.

¶¶ 90–91). Silvestri never responded to Plaintiff’s emails. (Id. ¶ 92).

       Following these complaints, Plaintiff alleges that Defendants began a pattern and practice

of retaliating against her. According to the Amended Complaint, in late March 2019, Plaintiff

requested sick leave to deal with the depression and anxiety she suffered as a result of Cianflone’s

conduct; however, Defendants refused to compensate Plaintiff for her sick days. (Id. ¶¶ 95–96).

Then, in or around April 2019, Plaintiff filed a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”).              (Id. ¶ 97).   According to Plaintiff, this

complaint triggered additional retaliatory conduct by Defendants—they began selectively

disciplining her for lateness, even though other individuals were often late and not disciplined.

(Id. ¶¶ 99–101).

       Based on the retaliatory acts and harassment she experienced, Plaintiff filed suit on October

21, 2019, alleging claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq.




                                                  4
Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 5 of 21 PageID: 176




(“Title VII”) and the New Jersey Law Against Discrimination, N.J. Stat. Ann § 10:5-12 et seq.

(“NJLAD”). On March 16, 2020, Plaintiff filed the operative, Amended Complaint. Plaintiff

alleges claims for (i) hostile work environment under Title VII and NJLAD (Counts I and III); (ii)

retaliation under Title VII and NJLAD (Counts II and IV); and (iii) aiding and abetting under

NJLAD (Count V). Defendants move to dismiss the Amended Complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6). Plaintiff opposes the Motion. (D.E. No. 16 (“Pl. Opp. Br.”)).

II.    LEGAL STANDARD

       To withstand a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. “The

plausibility standard is not akin to a ‘probability requirement,’ but asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id.

       “When reviewing a motion to dismiss, all allegations in the complaint must be accepted as

true, and the plaintiff must be given the benefit of every favorable inference to be drawn

therefrom.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (internal quotation marks

omitted). The Court is not required to accept as true “legal conclusions,” and “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678. Finally, “[i]n deciding a Rule 12(b)(6) motion, a court must consider only

the complaint, exhibits attached to the complaint, matters of public record, as well as undisputedly

authentic documents if the complainant’s claims are based upon these documents.” Mayer v.

Belichick, 605 F.3d 223, 230 (3d Cir. 2010).




                                                 5
Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 6 of 21 PageID: 177




III.     DISCUSSION

         A.       Title VII Hostile Work Environment Claim (Count I) 2

         To prevail on a hostile work environment claim, a plaintiff must establish that (i) she

suffered intentional discrimination because of her sex; (ii) the discrimination was severe or

pervasive; (iii) the discrimination detrimentally affected the plaintiff; (iv) the discrimination would

detrimentally affect a reasonable person of the same sex in that position; and (v) the existence of

respondeat superior to impose employer liability. Moody v. Atl. City Bd. of Educ., 870 F.3d 206,

213 (3d Cir. 2017) (quoting Mandel v. M & Q Packaging Corp., 706 F.3d 157, 167 (3d Cir. 2013)).

“The first four elements establish a hostile work environment, and the fifth element determines

employer liability.” Mandel, 706 F.3d at 167. Importantly, at this stage of the litigation, Plaintiff’s

burden “is to sufficiently plead a Title VII-based hostile work environment claim,” and “[w]hether

the evidence will ultimately show that Plaintiff has established a prima facie claim of sexual

harassment is best left for summary judgment or trial.” Stallone v. Camden Cty. Tech. Sch. Bd. of

Educ., No. 12-7356, 2013 WL 5178728, at *5 (D.N.J. Sept. 13, 2013).

         Relocation Express moves to dismiss Plaintiff’s Title VII hostile work environment claim,

but its arguments for dismissal are unclear. Relocation Express argues—without specific reference

to relevant law or any particular element of the claim—that (i) Plaintiff’s timeline in the Amended

Complaint does not comport with her claims; (ii) Relocation Express “took clear and decisive

action within less than two months of Plaintiff’s initial complaint”; and (iii) “Plaintiff continues to

work in the same position as Operations Manager to this day.” (Mov. Br. at 12). Based on other

references in Defendants’ briefs, it appears that Relocation Express challenges two elements of

Plaintiff’s hostile work environment claim: whether the conduct was severe or pervasive and


2
         The Title VII claims (Counts I–II) are not alleged against any individual defendants; thus, the Court evaluates
those claims as against Relocation Express only. (Am. Compl. at 11 (ECF Pagination)).


                                                           6
Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 7 of 21 PageID: 178




whether she has alleged facts to support employer liability. (Mov. Br. at 5 (“Plaintiff’s harassment

claims fail . . . because she cannot cite any continuing severity or pervasive elements of her work

environment.”); D.E. No. 21 (“Reply Br.”) at 5 (“Plaintiff cannot satisfy the respondeat superior

liability prong to make out a hostile work environment claim.”)). Still, Relocation Express does

not connect the necessary dots between its factual arguments and the legal elements of Plaintiff’s

claim, and it is not the Court’s job to make arguments for the parties. In any event, the Court is

unpersuaded by even a generous reading of Relocation Express’s arguments.

                   i.       Severe or Pervasive

       “The ‘severe or pervasive’ standard requires conduct that is sufficient ‘to alter the

conditions of [the employee’s] employment and create an abusive working environment.’”

Moody, 870 F.3d at 214 (quoting Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986)). To

determine whether an environment is sufficiently hostile or abusive, courts look to the totality of

the circumstances and consider factors such as the frequency of the discriminatory conduct, its

severity, whether it is physically threatening or humiliating, or a mere offensive utterance, and

whether it unreasonably interferes with an employee’s work performance. See id. (citing Clark

Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 270–71 (2001)).

        As set forth in detail above, Plaintiff alleges that Cianflone verbally and physically

sexually harassed her in multiple ways and on numerous occasions throughout the approximate

two-year period outlined in the Amended Complaint. (See Section I, supra). Taken together,

Plaintiff’s allegations plausibly suggest that Cianflone’s conduct was frequent and surpassed what

could be perceived as mere offensive utterances. And, according to the Amended Complaint, the

conduct actually interfered with Plaintiff’s work performance: she requested sick leave to deal

with the waves of depression and anxiety she suffered from Cianflone’s repeated sexual advances.




                                                 7
Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 8 of 21 PageID: 179




(Am. Compl. ¶ 95). In other words, considering the totality of the circumstances outlined in the

Amended Complaint, Plaintiff plausibly alleges severe or pervasive conduct sufficient to survive

a motion to dismiss. See, e.g., Martone v. Jet Aviation Flight Servs., Inc., No. 19-21011, 2021 WL

1608891, at *9 (D.N.J. Apr. 26, 2021) (“At this stage of the litigation, the alleged conduct, taken

collectively, appears sufficiently severe and pervasive to alter the conditions of Plaintiff’s

employment.”); Stallone, 2013 WL 5178728, at *5 (concluding that a series of inappropriate

sexual comments were sufficient to allege pervasiveness at the motion to dismiss stage).

                      ii.         Employer Liability

         “The basis of an employer’s liability for a hostile work environment claim depends on

whether the harasser is the victim’s supervisor or coworker.” Mandel, 706 F.3d at 169. Where,

as here, the alleged harasser is the victim’s supervisor, and the harassment occurred outside the

scope of employment, 3 agency principles dictate the employer’s liability. Ellerth, 524 U.S. at 758.

Section 219(2) of the Restatement (Second) of Agency (1957) (“Restatement”) sets forth situations

in which an employer may be liable for torts committed outside the scope of employment:

                  (2) A master is not subject to liability for the torts of his servants acting
                  outside the scope of their employment, unless:
                            (a) the master intended the conduct or the consequences, or
                            (b) the master was negligent or reckless, or
                            (c) the conduct violated a non-delegable duty of the master, or
                            (d) the servant purported to act or to speak on behalf of the principal
                            and there was reliance upon apparent authority, or he was aided in
                            accomplishing the tort by the existence of the agency relation.

Id. (quotation marks omitted) (quoting Restatement § 219(2)). “[I]n the punitive damages context,

an employer may not be vicariously liable for the discriminatory employment decisions of


3
         “The general rule is that sexual harassment by a supervisor is not conduct within the scope of employment.”
Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 757 (1998). Plaintiff does not seem to allege that Cianflone’s conduct
was within his scope of employment.


                                                           8
Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 9 of 21 PageID: 180




managerial agents where these decisions are contrary to the employer’s ‘good-faith efforts to

comply with Title VII.’” Kolstad v. Am. Dental Ass’n, 527 U.S. 526, 545 (1999).

         Relocation Express does not elaborate on these principles in arguing that Plaintiff has not

alleged employer liability; thus, the Court does not address them in depth. But based on the

allegations in the Amended Complaint, it appears that there are at least two potential avenues for

employer liability here: first, based on the potential negligence or recklessness of Relocation

Express (based on allegations that it was aware of and failed to timely remedy the harassment);

and second, based on a theory that Cianflone was aided by the existence of the agency relation

(based on the allegations that Cianflone took a tangible employment action against Plaintiff when

he demoted her). See Ellerth, 524 U.S. at 758 (explaining that “beyond question” an employer

could be held liable under agency principles for aiding in the commission of harassment “when a

supervisor takes a tangible employment action against the subordinate”).

         Relocation Express’s arguments—based on its lack of knowledge of the harassment at the

time of the demotion and the actions it took to remedy the situation—are, potentially, arguments

against liability for reckless or negligent conduct. But at the motion to dismiss stage, the Court

must accept Plaintiff’s allegations as true. Thus, the Court must accept Plaintiff’s version of the

facts—that Relocation Express knew about Cianflone’s harassment (at least at some point during

her employment) and failed to remedy the situation. Relocation Express can challenge the truth

of these allegations at a later stage in this litigation. 4


4
          Alternatively, Relocation Express’s arguments are potentially relevant to what has become known as the
Ellerth/Faragher affirmative defense. “When no tangible employment action is taken, a defending employer may
raise an affirmative defense to liability or damages, [and] the defense comprises two necessary elements: (a) that the
employer exercised reasonable care to prevent and correct promptly any sexually harassing behavior, and (b) that the
plaintiff employee unreasonably failed to take advantage of any preventive or corrective opportunities provided by
the employer or to avoid harm otherwise.” Ellerth 524, U.S. at 765. However, the defense is unavailable where, as
here, “the supervisor’s harassment culminates in a tangible employment action, such as discharge, demotion, or
undesirable reassignment.” Id. On this score, Relocation Express tries to suggest that Plaintiff was not actually
demoted from her position as Operations Manager. (See Mov. Br. at 12). As discussed in Section III.C.i infra,


                                                          9
Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 10 of 21 PageID: 181




          Accordingly, the Court denies Defendants’ motion to dismiss Count I.

          B.       NJLAD Hostile Work Environment Claim (Count III) 5

          Relocation Express moves to dismiss Plaintiff’s NJLAD hostile work environment claim

 based on the same arguments for dismissal of the Title VII claim. (Mov. Br. at 12). The standard

 for establishing a hostile work environment under the NJLAD is “strikingly similar” to that under

 Title VII. Caver v. City of Trenton, 420 F.3d 243, 262 (3d Cir. 2005); see Shepherd v. Hunterdon

 Developmental Ctr., 803 A.2d 611, 625 (N.J. 2002). Accordingly, the Court rejects any argument

 to dismiss the NJLAD claim based on insufficient allegations of severe or pervasive conduct.

          Moreover, as with Title VII, under NJLAD, there must be a basis for employer liability.

 Lehmann v. Toys R Us, Inc., 626 A.2d 445, 459–60 (N.J. 1993). Under the NJLAD, the standard

 for employer liability for supervisory sexual harassment depends on the damages and relief sought:

 an employer is directly and strictly liable for all equitable damages and relief; liability for

 compensatory damages is governed by the same agency principles outlined supra; and an employer

 can be liable for punitive damages only in the event of actual participation by upper management

 or willful indifference. Lehmann, 626 A.2d at 465; Aguas v. State, 107 A.3d 1250, 1260 (N.J.

 2015) (quoting Restatement § 219(2)). Additionally, New Jersey has adopted the Faragher/Ellerth

 affirmative defense standard for cases where no tangible employment action was taken. Aguas,

 107 A.3d at 1269–70.

          Again, Relocation Express does not elaborate on these standards to make its argument for

 dismissal. Therefore, and because the considerations relevant to employer liability under NJLAD


 Relocation Express’s arguments on this point are unpersuasive at the motion to dismiss stage. Regardless, even if the
 defense is available to Relocation Express, its applicability cannot be determined at this early stage of the litigation.
 5
          This claim is alleged against “all defendants” (Am. Compl. at 12 (ECF pagination)); however, there is no
 individual liability of a supervisor for creating or maintaining a hostile work environment under the NJLAD. Cicchetti
 v. Morris Cty Sherriff’s Off., 947 A.2d 626, 645 (N.J. 2008) (quoting N.J. Stat. Ann. § 10:5-12(e)). Thus, the Court
 addresses this claim against Relocation Express only.


                                                           10
Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 11 of 21 PageID: 182




 overlap with those relevant to employer liability under Title VII, the Court rejects any argument

 to avoid employer liability. 6

          C.        Title VII Retaliation Claim (Count II)

          To state a claim for retaliation under Title VII, a plaintiff must plausibly allege that she (i)

 engaged in protected activity, (ii) was subjected to an adverse employment action, and (iii) the

 adverse employment action occurred because she engaged in the protected activity. Moore v. City

 of Philadelphia, 461 F.3d 331, 340–41 (3d Cir. 2006); Connelly v. Lane Const. Corp., 809 F.3d

 780, 789 (3d Cir. 2016).

          Plaintiff alleges that she was retaliated against in the following ways: she was (i) demoted

 after resisting Cianflone’s sexual advances; (ii) denied compensation for sick days after

 complaining to Silvestri and Essex about the harassment; and (iii) selectively disciplined for

 tardiness and issued warning letters after filing a charge of discrimination with the EEOC. 7 (Am.

 Compl. ¶¶ 61, 94, 96 & 98–101). Relocation Express argues that these facts fall short of alleging

 that Plaintiff suffered any adverse employment action and/or engaged in protected activity prior to

 any adverse employment action. (Mov. Br. at 8–10). For the following reasons, Relocation

 Express’s arguments are unpersuasive.




 6
           Relocation Express makes a one-line argument that “Plaintiff has failed to state any damages connected with
 the alleged hostile work environment.” (Mov. Br. at 12). Plaintiff alleges damages throughout her Amended
 Complaint—she claims to have suffered severe emotional distress, physical ailments, loss of income, the loss of a
 salary, bonuses, benefits, pension, and other compensation, future pecuniary losses, pain, suffering, inconvenience,
 loss of enjoyment of life, and other non-pecuniary losses. (See, e.g., Am. Compl. ¶¶ 105 & 108). Without more
 specificity, the Court does not entertain Relocation Express’s argument on damages.
 7
           In her opposition brief, Plaintiff cites to additional allegations of retaliatory conduct such as Cianflone’s
 instructions that Plaintiff work more hours or on weekends and her allegations of quid pro quo harassment. (Pl. Opp.
 Br. at 11; Am. Compl. ¶¶ 44 & 81–82). Because Relocation Express focuses on the demotion, denial of sick days,
 and discipline, the Court focuses on the sufficiency of those allegations.


                                                          11
Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 12 of 21 PageID: 183




                    i.   October 2018 Demotion

       Plaintiff alleges that on October 30, 2018, she was demoted from her position as Operations

 Manager after rebuffing Cianflone’s repeated sexual advances.            (Am. Compl. ¶¶ 52–58).

 According to Plaintiff, the demotion resulted in a change in pay and reassignment of duties. (Id.

 ¶¶ 54–56). With respect to Plaintiff’s demotion, Relocation Express argues that Plaintiff fails to

 establish that (i) she engaged in protected activity prior to her demotion and (ii) the demotion

 constituted a materially adverse employment action. (Mov. Br. at 7–8).

       As to protected activity, the Court agrees with Plaintiff that her alleged direct protests to

 Cianflone’s advances—which are outlined in the Amended Complaint—qualify as protected

 activity for pleading purposes. (See Pl. Opp. Br. at 10). “[T]here is no hard and fast rule as to

 whether the conduct in a given case is protected.”           Curay-Cramer v. Ursuline Acad. of

 Wilmington, Delaware, Inc., 450 F.3d 130, 135 (3d Cir. 2006). The Third Circuit has “cited with

 approval” the Second Circuit’s language that “Title VII’s opposition clause is triggered by formal

 EEOC proceedings ‘as well [as] informal protests of discriminatory employment practices,

 including making complaints to management, writing critical letters to customers, protesting

 against discrimination by industry or society in general, and expressing support for co-workers

 who have filed formal charges.” Id. (quoting Sumner v. U.S. Postal Serv., 899 F.2d 203, 209 (2d

 Cir. 1990)). And “several district courts in this Circuit, including the District of New Jersey, have

 . . . determined that rejection of sexual advances constitutes protected activity.” Papp v. MRS

 BPO LLC, No. 13-3183, 2015 WL 5247005, at *6 & n.8 (D.N.J. Sept. 9, 2015) (collecting cases).

       In Defendants’ reply brief, Relocation Express argues that Plaintiff’s informal protests to

 Cianflone are insufficient because she did not protest to Silvestri or to anyone else. (Reply Br. at

 3). But that fact is insignificant because Plaintiff alleges that the protests were made to Cianflone,




                                                  12
Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 13 of 21 PageID: 184




  and that Cianflone—the Vice President and General Manager of Relocation Express who had

  supervisory authority over Plaintiff—signed the demotion document on behalf of Relocation

  Express with knowledge of his own conduct. (Am. Compl. ¶¶ 18, 19 & 55). The present case is

  thus distinguishable from the cases Relocation Express cites, which were decided at the summary

  judgment stage, and in which the principals who were the decision makers were unaware of the

  plaintiff’s complaints of discrimination. (Reply Br. at 4 (first citing Sanchez v. SunGard

  Availability Servs. LP, 362 F. App’x 283, 288 (3d Cir. 2010), then citing Jones v. Sch. Dist. of

  Phila., 198 F.3d 403, 415 (3d Cir. 1999))). The Court thus rejects Relocation Express’s argument

  that Plaintiff did not engage in protected activity until her January 2019 email to Silvestri.

          Relocation Express next argues that there was no materially adverse action regarding

 Plaintiff’s employment status. Plaintiff alleges that after she rebuffed Cianflone’s unwelcomed

 advances, Cianflone spoke with Silvestri about her work performance. (Am. Compl. ¶¶ 52–53).

 Shortly thereafter, Silvestri contacted her and “instructed Plaintiff to sign a document that stripped

 Plaintiff of her position as Operations Manager,” and informed her that “she would be assigned to

 a new role with a new (lower) salary.” (Id. ¶ 54). Plaintiff was later given the demotion letter

 signed by Cianflone on behalf of Relocation Express. (Id. ¶ 55). According to the Amended

 Complaint, the letter stated the following:

                 “As a result of the new hire, your title will no longer be Operations
                 Manager. The new Operations Manager will be reassigning your duties
                 within the coming weeks. Along with the reassignment of duties your
                 compensation will be modified to reflect the new position.”
 (Id.).

          Relocation Express does not challenge whether a demotion, generally speaking, constitutes

 a materially adverse employment action. Instead, it argues that no demotion ever occurred.

 Specifically, Relocation Express claims that a subsequent letter sent to Plaintiff “clearly addresses




                                                  13
Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 14 of 21 PageID: 185




 her as the Operations Manager for the warehouse, a position she held at all times.” (Mov. Br. at

 8). Thus, says Relocation Express, “there was no change in her position whatsoever and therefore

 no materially adverse action regarding her employment status.” (Id.). This argument, at best,

 demonstrates that Plaintiff was still referred to as the Operations Manager in a subsequent letter.

 However, that fact does not necessarily disprove Plaintiff’s allegations—which the court must

 accept as true—that she was given a new position with new duties and modified compensation

 following her complaints to Cianflone.

                    ii.       Denial of Sick Days

        Plaintiff alleges that in or around March 2019, she requested sick leave to deal with the

 depression and anxiety she suffered as a result of Cianflone’s sexual advances. (Am. Compl. ¶ 95).

 According to the Amended Complaint, by this time, Plaintiff had complained to Silvestri about

 Cianflone’s behavior twice via email in January and March of 2019. (Id. ¶¶ 90 & 92).

        Relocation Express argues that denial of sick days is not an adverse employment action

 because it did not alter the terms and conditions of Plaintiff’s employment. (Mov. Br. at 9).

 However, adverse employment actions in the retaliation context are defined more broadly.

 Because the “discrimination and retaliation provisions of Title VII have different statutory

 language and different purposes . . . ‘the anti-retaliation provision, unlike the [anti-discrimination]

 provision, is not limited to discriminatory actions that affect the terms and conditions of

 employment.’” Moore, 461 F.3d at 341 (quoting Burlington N. Santa Fe Ry. Co. v. White, 548

 U.S. 53, 64 (2006)). Thus, in the retaliation context, an adverse employment action is one that

 “might have dissuaded a reasonable worker from making or supporting a charge of

 discrimination.” Burlington North, 548 U.S. at 68–69 (internal quotation marks and citation

 omitted).




                                                   14
Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 15 of 21 PageID: 186




          Defendants do not make any argument regarding whether the denial of sick days would

 dissuade a reasonable worker from making or supporting a charge of discrimination. (See Mov.

 Br. at 8–9 & Reply Br. at 5). The Court will not make any such argument for Defendants, and

 their motion to dismiss on these grounds is denied. 8

                       iii.        Discipline and Warning Letters

          Finally, Plaintiff alleges that Relocation Express issued written warnings and disciplined

 her for tardiness after she filed her charge of discrimination with the EEOC. Relocation Express

 argues that (i) the warning letters imposed “no actual discipline” or “actual consequences” that

 would affect Plaintiff’s compensation, conditions of employment, or any other issue; and (ii)

 Plaintiff was disciplined for her “lateness and other performance issues,” not in retaliation for her

 EEOC charge. (Mov. Br. at 9–10 (citing Am. Compl. ¶ 101)).

          Relocation Express’s first argument, again, is premised on the incorrect standard for

 determining what constitutes a materially adverse employment action. Without further elaboration

 by Relocation Express on whether the discipline and warnings would dissuade a reasonable worker

 from making or supporting a charge of discrimination, the Court declines to consider this

 argument. 9


 8
           Under the correct standard, it seems at least plausible that denial of sick days after complaints of sexual
 harassment—particularly where the sick days were requested to deal with anxiety and depression that resulted from
 the sexual harassment—could dissuade a reasonable worker from making or supporting a charge of discrimination.
 See Harley v. Paulson, No. 07-3559, 2008 WL 5189931, at *4 (D.N.J. Dec. 9, 2008) (“Taken together, these bare
 facts, consistent with our notice pleading standard, are sufficient to place [d]efendant on notice of the basis for
 [p]laintiff’s retaliation claim and to suggest that the circumstances of these actions might lead a reasonable person to
 refrain from bringing a complaint.”). As Defendants point out, whether Plaintiff actually was entitled to sick days at
 the time of her request may be relevant to the question whether a reasonable worker might be dissuaded from making
 or supporting a charge of discrimination based on the denial of sick days; it may also be relevant to the issue of
 causation. (Mov. Br. at 9). These issues can be explored at a later stage of the litigation.
 9
           Again, under the correct standard and without any argument to the contrary, it seems plausible that the
 warning letters could have dissuaded a reasonable worker from making or supporting a charge of discrimination.
 Plaintiff alleges that she was warned and/or disciplined three times for lateness—one warning occurred on the very
 same day she filed her EEOC charge and another warning culminated with threatened termination. (Am. Compl. ¶¶
 99–100; see also D.E. No. 13-2, Exhibit A to Motion). She also alleges that she was selectively disciplined for


                                                           15
Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 16 of 21 PageID: 187




          Relocation Express’s second argument—through which it proffers a non-discriminatory

 reason for disciplining Plaintiff—is unpersuasive at the motion to dismiss stage. Relocation

 Express argues that Plaintiff was disciplined for her “lateness and other performance issues” and

 not in retaliation for her EEOC charge. (Mov. Br. at 9). But this argument does not bear on the

 question whether Plaintiff has plausibly alleged her claim and is inappropriate for resolution at the

 motion to dismiss stage. See Connelly, 809 F.3d at 793 (“Even if one believed it unlikely that the

 plaintiff can prove those facts or will ultimately prevail on the merits, it must be said that

 [plaintiff]—under a favorable standard of review—has raised a reasonable inference that discovery

 will reveal evidence of the elements necessary to establish her claims.”) (internal quotations and

 citation omitted).

          D.        NJLAD Retaliation Claim (Count IV) 10

          Defendants move to dismiss Plaintiff’s NJLAD retaliation claim because “[t]he NJLAD

 contemplates the same standard for retaliatory action as the federal courts,” and “the Amended



 lateness, explaining that “the warehouse manager was late 30 minutes or more each day and was not disciplined.”
 (Am. Compl. ¶ 100). Considering when the warnings allegedly occurred, the purportedly selective enforcement of
 the lateness policy, and the ultimate risk of termination, it is plausible that a reasonable worker would be dissuaded
 from making or supporting a charge of discrimination. See Rivers v. Potter, No. 05-4868, 2007 WL 4440880, at *9
 (D.N.J. Dec. 18, 2007) (concluding that a letter of warning might dissuade a reasonable worker from engaging in
 future protected action because of the potential effects of the letter—particularly, the fact that it could increase the
 penalty for subsequent infractions); Spence v. New Jersey, No. 19-21490, 2021 WL 1345872, at *10 (D.N.J. Apr. 12,
 2021) (“Plaintiff has sufficiently raised a reasonable expectation that she will be able to demonstrate an adverse
 employment action after discovery.”). Whether Relocation Express can ultimately demonstrate that the warnings were
 issued for non-discriminatory reasons, as suggested in its moving brief, is an issue that is more appropriately explored
 at a later stage in the litigation.
 10
          This claim is alleged against “all Defendants.” Unlike the hostile work environment provision in the NJLAD,
 which refers to conduct by “employers,” the retaliation provision refers to conduct by “any person.” Compare N.J.
 Stat. Ann. § 10:5-12(a), with id. § 10:5-12(d). Some Judges in this District have relied on Cicchetti (a case which did
 not involve a retaliation claim) to hold that there can be no individual liability of a supervisor for retaliation. See
 Cicchetti, 947 A.2d at 645 (“[I]ndividual liability of a supervisor for acts of discrimination or for creating or
 maintaining a hostile environment can only arise through the ‘aiding and abetting’ mechanism that applies to
 ‘any person.’”) (emphasis added); see also Wicker v. Bloomfield Disc., LLC, No. 19-19053, 2020 WL 5229388, at *3
 (D.N.J. Sept. 2, 2020) (relying on Cicchetti and dismissing retaliation claim because “individual liability cannot be
 imposed for such types of claims under NJLAD”). However, another Judge in this District recently suggested that it
 is an “open question” whether a plaintiff may assert a claim for retaliation under the NJLAD against a supervisor. See
 Berdzik v. Physicians Endoscopy, LLC, No. 20-11656, 2021 WL 3260857, at *11 & n.15 (D.N.J. July 30, 2021).


                                                           16
Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 17 of 21 PageID: 188




 Complaint does not provide any facts to support the allegations classified as retaliatory under the

 law.” (Mov. Br. at 10–11). However, as set forth above, Defendants rely on the incorrect standard

 under federal law. And the New Jersey Supreme Court has adopted that same standard for

 determining whether acts are materially adverse for retaliation purposes under the NJLAD. Roa

 v. Roa, 985 A.2d 1225, 1236 (N.J. 2010) (taking lead from the United States Supreme Court’s

 decision in Burlington North and explaining that a plaintiff must show that the challenged action

 is materially adverse—meaning it might have dissuaded a reasonable worker from making or

 supporting a charge of discrimination). Accordingly, Defendants’ only argument for dismissal of

 the NJLAD retaliation claim is unpersuasive.

          E.       NJLAD Aiding and Abetting Claim (Count V)

          Defendants raise two challenges to Plaintiff’s NJLAD aiding and abetting claim: first,

 Defendants argue that Relocation Express cannot be held liable because it is an entity, not an

 individual. However, as another judge in this District has explained, the plain language of the

 NJLAD contemplates liability for corporate entities:

                   The NJLAD states in pertinent part that it shall be unlawful “for any person,
                   whether an employer or not, to aid, abet, incite, compel or coerce the doing
                   any of the acts forbidden under this act, or to attempt to do so.” N.J. Stat.
                   Ann. § 10:5-12(e). The NJLAD defines “person” to include “one or more
                   individuals,     partnerships,    associations,      organizations,     labor
                   organizations, corporations, legal representatives, trustees, trustees in
                   bankruptcy, receivers, and fiduciaries.” Id. § 10:5-5(a).

 Andre v. Trinity Health Corp., No. 18-3183, 2019 WL 1198959, at *5 (D.N.J. Mar. 14, 2019). In

 other words, any argument that aiding and abetting liability is limited to individuals “is contrary

 to the language of § 10:5-12(e) of the NJLAD,” id., and Defendants provide no authority




 However, because the parties did not brief this issue, the Court does not address it further. Instead, the Court focuses
 its analysis on Defendants’ particular argument for dismissal of the retaliation claim, which is not defendant-specific.


                                                           17
Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 18 of 21 PageID: 189




 suggesting otherwise. See also id. at 6 (collecting cases for the proposition that corporate

 defendants may be potentially liable under § 10:5-12(e)). 11

          Second, Defendants argue that the factual allegations against Silvestri are insufficiently

 pled. (Mov. Br. at 6–7). The NJLAD imposes “individual liability of a supervisor for acts of

 discrimination or for creating or maintaining a hostile environment . . . through the ‘aiding and

 abetting’ mechanism that applies to ‘any person.’” See Cicchetti, 947 A.2d at 645 (quoting § 10:5-

 12(e)). In relevant part, § 10:5-12(e) prohibits any person from “aid[ing], abet[ting], incit[ing],

 compel[ling], or coerc[ing] the doing of any of the acts forbidden under this act.” N.J. Stat. Ann.

 § 10:5-12(e). To succeed on an aiding and abetting claim, a plaintiff must show that “(1) the party

 whom the defendant aids must perform a wrongful act that causes an injury; (2) the defendant must

 be generally aware of his role as part of an overall illegal or tortious activity at the time that he

 provides the assistance; [and] (3) the defendant must knowingly and substantially assist the

 principal violation.” See Tarr v. Ciasulli, 853 A.2d 921, 929 (N.J. 2004). “[I]naction can form

 the basis of aiding and abetting liability if it rises to the level of providing substantial assistance or

 encouragement.” Hurley v. Atlantic City Police Dep’t, 174 F.3d 95, 126 (3d Cir. 1999). The Third

 Circuit and the New Jersey Supreme Court have applied five factors from the Restatement

 (Second) of Torts to assess whether a defendant provides “substantial assistance” to the principal

 violator:

                   (1) the nature of the act encouraged, (2) the amount of assistance given by
                   the supervisor, (3) whether the supervisor was present at the time of the
                   asserted harassment, (4) the supervisor’s relations to the others, and (5) the
                   state of mind of the supervisor.


 11
           As an alternative to their argument about entity liability, Defendants argue that the aiding and abetting claim
 fails against Relocation Express because Plaintiff cannot prove that any of the alleged discriminatory or retaliatory
 actions took place. (Mov. Br. at 7 n.3). Whether or not Plaintiff can “prove” any of the discriminatory or retaliatory
 actions is irrelevant at this stage in the litigation; because the Court has found that such actions are adequately pled,
 Defendants’ alternative argument fails.


                                                           18
Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 19 of 21 PageID: 190




 Tarr, 853 A.2d at 929 (first citing Restatement (Second) of Torts, § 876(b) comment d; then citing

 Hurley, 174 F.3d at 127 n.27).

        Here, Plaintiff alleges that Silvestri aided and abetted Cianflone’s conduct by failing to

 take corrective action against Cianflone and by participating in the retaliatory acts taken against

 her. (Pl. Opp. Br. at 8 (citing Am. Comp. ¶ 54)). Defendants argue that Silvestri cannot be held

 liable for mere inaction, even if he knew of the alleged harassment, absent affirmative assistance.

 (Mov. Br. at 6). And according to Defendants, Silvestri provided no such affirmative assistance

 here. (Id. at 6–7).

        With respect to inaction, the Court agrees with Defendants that failure to act, standing

  alone, is insufficient. The New Jersey Supreme Court has explained that “active and purposeful

  conduct” is required to hold supervisors individually liable. Cicchetti, 947 A.2d at 646 (quoting

  Tarr, 853 A.2d at 929). In the context of inaction by a supervisor, the Third Circuit has explained

  the aiding and abetting theory of liability in this manner:

                A supervisor, under New Jersey law, has a duty to act against harassment.
                See Taylor v. Metzger, 706 A.2d 685, 691 (N.J. 1998). This duty can be
                violated by deliberate indifference or affirmatively harassing acts.
                When a supervisor flouts this duty, he subjects himself and his employer to
                liability.

  Hurley, 174 F.3d at 126 (emphasis added).

        Here, Plaintiff alleges more than mere inaction. Plaintiff alleges that she emailed Silvestri

  twice to complain about Cianflone in January and March of 2019. (Am. Compl. ¶¶ 86 & 91).

  Plaintiff received no response to her emails, and she alleges that because Silvestri failed to take

  any remedial or corrective action, the harassment continued. (Id. ¶¶ 88–90 & 92). Moreover,

  Plaintiff alleges that after her complaints to Silvestri, Defendants retaliated against her by failing

  to pay her for the sick days she requested to deal with the depression and anxiety she suffered and




                                                   19
Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 20 of 21 PageID: 191




  by selectively disciplining her for lateness. (Id. ¶¶ 95–101). Importantly, Plaintiff alleges that

  Silvestri participated in these retaliatory acts. (Id. ¶ 101). 12 Construing these allegations in the

  light most favorable to Plaintiff, it is plausible that Silvestri’s inaction amounted to deliberate

  indifference and/or an affirmative act based on a combination of his complete failure to respond

  to Plaintiff’s complaints and his alleged participation in retaliatory acts. 13 Hurley, 174 F.3d at

  128 (concluding that “knowing inaction by a high-level employee with responsibility over

  [plaintiff] and her harassers could . . . rise to the level of substantial assistance”); see also E.E.O.C.

  v. Foodcrafters Distribution Co., No. 03-2796, 2006 WL 489718, at *7 (D.N.J. Feb. 24, 2006)

  (aiding and abetting claim survived summary judgment where there was evidence that plaintiff’s

  supervisor knew of the harassment, was unresponsive to plaintiff’s complaints, and participated

  in the abusive conduct); Ivan v. Cty. of Middlesex, 612 F. Supp. 2d 546, 553 (D.N.J. 2009)

  (deciding, on summary judgment, that “a reasonable jury could find [supervisor] liable for aiding

  and abetting because he was willful in failing to act in response to [plaintiff’s] complaints

  regarding her fellow officers”). While Plaintiff may or may not ultimately succeed on this claim,

  at the motion to dismiss stage, Plaintiff’s allegations suffice. Bubbles N’ Bows, LLC v. Fey Pub.

  Co., No. 06-5391, 2007 WL 2406980, at *8 (D.N.J. Aug. 20, 2007) (“While [defendant’s] liability

  hinges on whether he affirmatively aided Fey Publishing in carrying out its discriminatory actions


 12
           The Court does, however, agree with Defendants that there are insufficient allegations pertaining to
 Silvestri’s knowledge of Cianflone’s conduct prior to Plaintiff’s demotion to plausibly suggest that Silvestri aided and
 abetted Cianflone in connection with the October 2018 demotion. Plaintiff alleges that after Plaintiff rebuffed
 Cianflone’s advances, Cianflone spoke with Silvestri about Plaintiff’s “work performance,” and shortly thereafter, she
 was demoted. (Am. Compl. ¶¶ 53–54). Accepting these allegations as true, Cianflone’s pre-demotion conversation
 with Silvestri was about Plaintiff’s work performance; Plaintiff does not allege that Cianflone discussed his conduct
 or any other matters concerning Plaintiff with Silvestri. The Amended Complaint is void of any other allegations
 suggesting Silvestri knew about Cianflone’s alleged conduct prior to her demotion. Nevertheless, as discussed infra,
 Plaintiff plausibly alleges Silvestri’s involvement in other, subsequent retaliatory acts.
 13
          Defendants argue that Plaintiff’s allegations are insufficient because there are no allegations that Silvestri
 shared the same intent as Cianflone. (Mov. Br. at 6–7). But “[t]here is no requirement of ‘shared intent’ between the
 primary wrongdoer and abettor.” Hurley, 174 F.3d at 127; see also Tarr, 852 A.2d at 929.



                                                           20
Case 2:19-cv-19187-ES-CLW Document 41 Filed 08/19/21 Page 21 of 21 PageID: 192




 or merely had some role, knowledge or involvement in the alleged actions, for the purposes of

 a motion to dismiss, [p]laintiff need not prove nor offer evidence in support of its allegations.”).

IV.     CONCLUSION

        For the foregoing reasons, Defendants’ motion to dismiss is DENIED. An appropriate

 Order accompanies this Opinion.



                                                                      s/ Esther Salas_______
                                                                      Esther Salas, U.S.D.J.




                                                 21
